PER CURIAM.
The trial court dismissed a third amended complaint when the complaint was sufficient to invoke the court’s jurisdiction to grant declaratory relief. Bell v. Associated Independents, Inc., 143 So.2d 904 (Fla. 2d DCA 1962). In doing so the court abused its discretion by not recognizing the standing which the appellant “Association” has to seek a declaration of its rights under certain assignments and the Declaration of Condominium.
The order dismissing the third amended complaint is reversed and this cause is remanded for further proceedings.
REVERSED and REMANDED.
DOWNEY, C. J., and DAUKSCH, JJ., concur.
CROSS, J., concurs specially, with opinion.